United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Richmond, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-527
Issued: September 27, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 18, 2009 appellant filed a timely appeal from the July 13, 2009 merit
decision of the Office of Workers’ Compensation Programs, which denied her schedule award
claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the
merits of this case.
ISSUE
The issue is whether appellant sustained any impairment as a result of her accepted back
injury.
FACTUAL HISTORY
On January 29, 1994 appellant, then a 33-year-old letter sorting machine clerk, sustained
a back injury in the performance of duty from bending and lifting trays. The Office accepted her
claim for thoracic and lumbar back strains and myofascial pain syndrome.
Appellant filed schedule award claims. Her orthopedic surgeon, Dr. William D.
Brickhouse, reported that there was no ratable impairment because the injury involved the back

and thoracic spine. He stated that the only consistent clinical finding was tightness involving the
perithoracic and lumbar muscles attributed to spasms. Dr. Brickhouse declined to rate
impairment due to pain, the only potential impairment appellant might have.
The Office referred appellant, together with the case record and a statement of accepted
facts, to Dr. Steven C. Blasdell, an orthopedic surgeon, for a second opinion evaluation.
Dr. Blasdell reviewed appellant’s history and complaints and described his findings on
examination. He diagnosed chronic back pain behavior. Dr. Blasdell concluded that appellant
had no permanent impairment due to pain. There were no objective findings to substantiate her
subjective complaints. There were several nonphysiologic findings and appellant demonstrated
exaggerated pain responses, which tended to decrease the credibility of her current subjective
complaint and which indicated the presence of symptom magnification. Dr. Blasdell was of the
opinion that she had recovered from any injury resulting from the 1994 work episode.
On March 19, 2009 the Office denied appellant’s claim for a schedule award. It found
that the medical evidence did not support any permanent impairment to a scheduled member or
function of the body.
In a July 13, 2009 decision, an Office hearing representative reviewed the written record
and affirmed the denial of appellant’s schedule award claim. The hearing representative noted
that the Office did not accept any condition involving a spinal nerve or nerve root impairment,
and there was no medical evidence establishing an injury-related impairment to any upper or
lower extremity.
Appellant contends on appeal that her injury is well documented and that she still hurts in
the same area as her initial injury.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act1 authorizes the payment of
schedule awards for the loss or loss of use of specified members, organs or functions of the body.
Such loss or loss of use is known as permanent impairment. The Office evaluates the degree of
permanent impairment according to the standards set forth in the specified edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment.2
No schedule award is payable for a member, function or organ of the body not specified
in the Act or in the regulations.3 Because neither the Act nor the implementing regulations
provide for the payment of a schedule award for the permanent loss of use of the back,4 no
1

5 U.S.C. § 8107.

2

20 C.F.R. § 10.404. For impairment ratings calculated on and after May 1, 2009, the Office should advise any
physician evaluating permanent impairment to use the sixth edition. Federal (FECA) Procedure Manual, Part 2 -Claims, Schedule Awards & Permanent Disability Claims, Chapter 2.0808.6.a (January 2010).
3

William Edwin Muir, 27 ECAB 579 (1976).

4

The Act itself specifically excludes the back from the definition of “organ.” 5 U.S.C. § 8101(19).

2

claimant is entitled to such an award.5 As the schedule award provisions of the Act include the
extremities, a claimant may be entitled to a schedule award for permanent impairment to an
extremity even though the cause of the impairment originated in the spine.6
ANALYSIS
The Office accepted that appellant sustained thoracic and lumbar strains and myofascial
pain syndrome as a result of bending and lifting trays in the course of her federal employment.
Having filed a schedule award claim, appellant carries the burden of proof to establish that these
medical conditions have caused a permanent physical impairment to her upper or lower
extremities. She can receive no schedule award for any impairment to her back.
Appellant’s orthopedic surgeon, Dr. Brickhouse, found no ratable permanent impairment
because the injury involved the back and thoracic spine. He stated that the only consistent
clinical finding was perithoracic and lumbar muscle tightness. Dr. Blasdell, the second opinion
orthopedic surgeon, also found no permanent impairment. He stated that there was no objective
basis to rate impairment due to pain.
Without a well-reasoned medical opinion explaining how the 1994 thoracic and lumbar
back strains and myofascial pain syndrome caused permanent physical impairment of appellant’s
upper or lower limbs under the sixth edition of the A.M.A., Guides, the evidence is insufficient
to support her schedule award claim. The Board finds that she has not met her burden of proof.
The Board will therefore affirm the Office hearing representative’s July 13, 2009 decision.
Appellant argues on appeal that she experiences pain in the same area as her initial injury
but this alone does not mean she sustained permanent impairment to a scheduled member. Her
physician did not explain how a thoracic or lumbar back strain or her myofascial pain syndrome
would impair an upper or lower limb. As the Office noted, the 1994 injury did not involve
damage to a spinal nerve root. There is not evidence of sensory or motor impairment to an arm
or a leg. The evidence of record does not establish impairment.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained permanent impairment as a result of her accepted employment injury.

5

E.g., Timothy J. McGuire, 34 ECAB 189 (1982).

6

Rozella L. Skinner, 37 ECAB 398 (1986).

3

ORDER
IT IS HEREBY ORDERED THAT the July 13, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 27, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

